                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                               KNOXVILLE DIVISION

----------------------------------------------------------------X
                                                                :
LEWIS COSBY, KENNETH R. MARTIN, as                              : No. 3:16-cv-00121-TAV-DCP
beneficiary of the Kenneth Ray Martin Roth IRA,                 :
and MARTIN WEAKLEY on behalf of themselves :
and all others similarly situated,                              :
                                                                :
                                    Plaintiffs,                 :
                                                                :
                           v.                                   :
                                                                :
KPMG, LLP,                                                      :
                                                                :
                                    Defendant.                  :
----------------------------------------------------------------X

                      KPMG LLP’S MOTION TO FILE UNDER SEAL

       Pursuant to Local Rule 26.2, KPMG LLP (“KPMG”) submits this motion to file under

seal its Opposition to ECF Nos. 107, 108-1 (Plaintiffs’ Motion to Certify the Classes, Appoint

Class Representatives, and Appoint Class Counsel and Plaintiffs’ Corrected Motion to Certify

the Classes, Appoint Class Representatives, and Appoint Class Counsel) (“the Opposition”)

because it contains information designated by Plaintiffs as “Confidential” pursuant to the Agreed

Confidentiality Stipulation and Order (the “Confidentiality Order”) (ECF No. 90), and because

Plaintiffs have refused to consent to the filing of this information except under seal pursuant to

paragraph 9 of that Confidentiality Order. The information designated by Plaintiffs as

confidential is one exhibit (Exhibit 18) attached to the Declaration of Ludwig von Rigal in

Support of KPMG LLP’s Opposition to Plaintiffs’ Motion to Certify the Classes, Appoint Class

Representatives, and Appoint Class Counsel, as well as a brief reference to the contents of that

exhibit in the Opposition at page 23. KPMG’s counsel does not agree that the information is
confidential. (See ECF No. 105.) KPMG files this motion because the protective order in this

case mandates such treatment of information designated as confidential by another party.

       KPMG respectfully requests that the Court rule on this motion to file under seal after

affording Plaintiffs and their counsel an opportunity to respond and substantiate whether the

information is in fact properly designated confidential.

  Dated: May 21, 2019                                Respectfully submitted,


                                                     /s/ Gregory Ballard
                                                     MCDERMOTT WILL & EMERY LLP
                                                     Gregory G. Ballard (admitted pro hac vice)
                                                     Ludwig von Rigal (admitted pro hac vice)
                                                     340 Madison Avenue
                                                     New York, New York 10173
                                                     Telephone: +212-547-5330
                                                     Email: gballard@mwe.com
                                                     Email: lvonrigal@mwe.com

                                                     WALLER LANSDEN DORTCH &
                                                     DAVIS, LLP
                                                     Paul S. Davidson (TN BPR # 011789)
                                                     Tera Rica Murdock (TN BPR #028153
                                                     511 Union Street, Suite 2700
                                                     Nashville, TN 37219
                                                     Phone: 615-244-6380
                                                     Email: paul.davidson@wallerlaw.com
                                                     Email: terarica.murdock@wallerlaw.com

                                                     SIDLEY AUSTIN LLP
                                                     Gary F. Bendinger (admitted pro hac vice)
                                                     787 Seventh Avenue
                                                     New York, New York 10019
                                                     Telephone: +1 212 839-5300
                                                     Email: gbendinger@sidley.com
                                                     Email: gballard@sidley.com


                                                     Counsel for Defendant KPMG LLP




                                                 2
                                CERTIFICATE OF SERVICE

       I hereby certify that a true and exact copy of the foregoing has been served to the following
individuals via the CM/ECF system and e-mail this 21th day of May, 2019:
Gordon Ball
W. Gordon Ball, Attorney At Law
7001 Old Kent Drive
Knoxville, TN 37919
gball@gordonball.com

Steven J. Toll
Cohen, Milstein, Sellers Toll PLLC
1100 New York Avenue NW
Fifth Floor
Washington, DC 20005-3934
stoll@cohenmilstein.com

Laura H. Posner
88 Pine Street, 14th Floor
New York, NY 10005
lposner@cohenmilstein.com

                                              /s/ Gregory Ballard
                                              Gregory Ballard




                                                 3
